DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weichart et al. (U.S. Pat. 8,268,142).
INDEPENDENT CLAIM 15:
	Regarding claim 15, Weichart et al. teach a process chamber comprising a chamber body having an interior volume therein (Abstract; Fig. 1): a substrate support disposed in the interior volume (Column 4 line 44); a target disposed in the interior volume opposite the substrate support to at least partially define a process volume therebetween (Column 4 line 44), wherein the target includes a cathode surface defined by process volume facing surfaces of the target (Column 4 line 44; Fig. 1); and a process shield disposed about the substrate support and the target to define an outer boundary of the process volume (Fig. 1; Column 4 lines 53-56), wherein 
DEPENDENT CLAIM 16:
	Regarding claim 16, Weichart et al. teach wherein a distance between the target and the substrate support is “about 60.0 mm” to about 160.0 mm in a processing position.  (Column 5 lines 63-65 – approximately 50 mm is “about 60 mm”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. Pat. 6,533,868) in view of Weichart et al. (U.S. Pat. 8,268,142).
Regarding claim 15, Green et al. teach a process chamber comprising a chamber body having an interior volume therein : a substrate support disposed in the interior volume; a target disposed in the interior volume opposite the substrate support to at least partially define a process volume therebetween, wherein the target includes a cathode surface defined by process volume facing surfaces of the target; and a process shield disposed about the substrate support and the target to define an outer boundary of the process volume, wherein the process shield includes an anode surface defined by process volume facing surfaces of the process shield.  (See Fig. 7)

    PNG
    media_image1.png
    513
    369
    media_image1.png
    Greyscale

The difference between Green et al. and claim 15 is that wherein a surface area of the anode surface is greater than two times a surface area of the cathode surface.  

DEPENDENT CLAIM 16:
	The difference not yet discussed is wherein a distance between the target and the substrate support is about 60.0 mm to about 160.0 mm in a processing position.	
Regarding claim 16, Weichart et al. teach wherein a distance between the target and the substrate support is “about 60.0 mm” to about 160.0 mm in a processing position.  (Column 5 lines 63-65 – approximately 50 mm is “about 60 mm”)
DEPENDENT CLAIM 17:
	The difference not yet discussed is wherein the process shield includes a lower portion extending downward and radially inward from an upper portion, wherein an inner surface of the upper portion includes an annular groove that extends radially outward beyond the lower portion to increase the surface area of the anode surface.
    PNG
    media_image2.png
    480
    474
    media_image2.png
    Greyscale

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weichart et al. (U.S. Pat. 8,268,142) OR Green et al. (U.S. Pat. 6,533,868) in view of Weichart et al. (U.S. Pat. 8,268,142) in view of Yoshidome et al. (U.S. PGPUB. 2011/0278165 A1).
DEPENDENT CLAIM 18:
	The difference not yet discussed is that further comprising a plurality of ceramic plugs coupled to a top surface of the process shield to align the process shield with the target.
Regarding claim 18, Yoshidome et al. teach a plurality of ceramic plugs coupled to a top surface of the process shield to align the process shield with the target. (Paragraph 0017)
The motivation for utilizing the features of Yoshidome et al. is that it allows for alignment.  (Paragraph 0023)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Yoshidome et al. because it allows for alignment of the target and the shield.
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weichart et al. (U.S. Pat. 8,268,142) OR Green et al. (U.S. Pat. 6,533,868) in view of Weichart et al. (U.S. Pat. 8,268,142) in view of Rasheed et al. (U.S. PGPUB. 2011/0278165 A1).
DEPENDENT CLAIM 19:
	The difference not yet discussed is wherein the process shield includes a coolant ring configured to flow a coolant therethrough.
	Regarding claim 19, Rasheed et al. teach wherein the process shield should have a coolant ring configured to flow a coolant therethrough.  (Paragraph 0031, 0043)
	The motivation for utilizing the features of Rasheed et al. is that it allows for controlling the temperature of the shield.  (Paragraph 0031)
.
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weichart et al. (U.S. Pat. 8,268,142) OR Green et al. (U.S. Pat. 6,533,868) in view of Weichart et al. (U.S. Pat. 8,268,142) in view of Rasheed et al. (U.S. PGPUB.2014/0262763 A1).
DEPENDENT CLAIM 20:
The difference not yet discussed is further comprising a plurality of ground loops coupled to the substrate support and configured to contact the process shield to ground the process shield when the substrate support is in a processing position.
Regarding claim 20, Rasheed et al. ‘763 teach a plurality of ground loops coupled to the substrate support and configured to contact the process shield to ground the process shield when the substrate support is in a processing position.  (Figs. 1-8; Paragraphs 0022, 0023, 0038, 0050)
The motivation for utilizing the features of Rasheed et al. ‘763 is that it allows for grounding the shield.  (Figs. 1-8; Paragraphs 0022, 0023, 0038, 0050)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Rasheed et al. because it allows for grounding the shield.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. Pat. 6,533,868) in view of Jinbo (JP 09-111446).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Green et al. teaches in Fig. 7:

    PNG
    media_image3.png
    509
    332
    media_image3.png
    Greyscale

Jinbo teaches in Fig. 2:

    PNG
    media_image4.png
    434
    471
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    527
    428
    media_image5.png
    Greyscale

Therefore, it would be obvious to modify Green et al. with Jinbo because it allows for inserting a gas inlet and following the contour of the target.  
DEPENDENT CLAIM 2:
	The difference not yet discussed is the first inner lip extending upward from the 8th segment.
	Regarding claim 2, Jinbo teaches a lip extending upward.  

    PNG
    media_image6.png
    173
    270
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Green et al. with Jinbo because it for inserting a gas inlet and following the contour of the target.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. in view of Jinbo as applied to claim 1 above, and further in view of Rasheed et al. (U.S. PGPUB. 2011/0278165 A1).
DEPENDENT CLAIM 4:
	The difference not yet discussed is wherein the process shield includes a coolant ring configured to flow a coolant therethrough.
	Regarding claim 4, Rasheed et al. teach wherein the process shield should have a coolant ring configured to flow a coolant therethrough.  (Paragraph 0031, 0043)
	The motivation for utilizing the features of Rasheed et al. is that it allows for controlling the temperature of the shield.  (Paragraph 0031)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Rasheed et al. because it allows for controlling the temperature of the shield.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. in view of Jinbo as applied to claim 1 above, and further in view of Yoshidome et al. (U.S. PGPUB. 2011/0278165 A1).
DEPENDENT CLAIM 5:
	The difference not yet discussed is that further comprising a plurality of ceramic plugs coupled to a top surface of the process shield to align the process shield with the target.
Regarding claim 5, Yoshidome et al. teach a plurality of ceramic plugs coupled to a top surface of the process shield to align the process shield with the target. (Paragraph 0017)
DEPENDENT CLAIM 8:
The difference not yet discussed is wherein the inner surface includes a ninth segment that extends radially outward and upward from the first segment.
	Regarding claim 8, Yoshidome et al. teach the inner surface includes a ninth segment that extends radially outward and upward from the first segment.

    PNG
    media_image7.png
    271
    516
    media_image7.png
    Greyscale

The motivation for utilizing the features of Yoshidome et al. is that it allows for alignment.  (Paragraph 0023)
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. in view of Jinbo as applied to claim 1 above, and further in view of Powell (U.S. PGPUB. 2003/0085121 A1).
The difference not yet discussed is wherein the upper portion includes holes for mounting the annular body to chamber walls of the process chamber.
Regarding claim 6, Powell teach the shield upper portion includes holes for mounting the annular body to chamber walls of the process chamber.  (Paragraph 0031)
The motivation for utilizing the features of Powell is that it allows for mounting the shield to the walls.  (Paragraph 0031)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Powell because it  allows for mounting the annular body to the chamber walls of the process chamber.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al. in view of Jinbo as applied to claim 1 above, and further in view of Johanson et al. (U.S. PGPUB. 2017/0098530 A1).
The difference not yet discussed is wherein a top surface of the annular body includes
a first annular groove and a second annular groove.
Regarding claim 7, Johanson et al. teach a top surface of the annular body includes
a first annular groove and a second annular groove.  (See Fig. 4)

    PNG
    media_image8.png
    501
    457
    media_image8.png
    Greyscale

The motivation for utilizing the features Johanson et al. is that it allow for supporting the isolator 142.  (Paragraph 0042)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Johanson et al. because it allows for supporting the isolator.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. Pat. 6,533,868) in view of Rasheed et al. (U.S. PGPUB. 2011/0278165 A1).
INDEPENDENT CLAIM 10:
	Regarding claim 10, Green et al. teach a process kit for use in a process chamber, comprising: a process shield having an upper portion and a lower portion having a first portion extending vertically downward from the upper portion, a second portion extending horizontally radially inward from the first portion, an inner surface of the upper portion includes an annular 

    PNG
    media_image9.png
    475
    484
    media_image9.png
    Greyscale

	The difference between Green et al. and claim 10 is that a first inner lip extending upward from the second portion and a coolant ring configured to flow a coolant therein coupled to the upper portion of the process shield.
	Rasheed et al. ‘165 teach a first inner lip extending upward from a second portion.  (See Fig. 2)

    PNG
    media_image10.png
    283
    238
    media_image10.png
    Greyscale

DEPENDENT CLAIM 12:
The difference not yet discussed is body, wherein a first leg of the caver ring extends downward from a radially outer edge of the annular body, wherein the first leg is disposed radially outward of the first inner lip of the process shield to define a tortuous gas flaw path therebetween.
Rasheed et al. ‘165 teach these features in Fig. 2.  (See Fig. 2)

    PNG
    media_image11.png
    216
    222
    media_image11.png
    Greyscale

	The motivation for utilizing the features of Rasheed et al. ‘165 is that it allows for improved particle reduction.  (See Abstract)
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Green et al in view of Rasheed et al. ‘165 as applied to claims 10 and 12 above, and further in view of Weichart et al. (U.S. Pat. 8,268,142)
The difference not yet discussed is wherein the annular groove is about 0.8 inches to about 2.0 inches wide and about 0.8 inches to about 2.0 inches deep.
Regarding claim 11, Weichert et al. teach an annular groove should be about 0.8 inches to about 2.0 inches wide and about 0.8 inches fo about 2.0 inches deep.  (Column 6 lines 4-16 – 20mm is 0.787 inches which is about 0.8 inches for both the width and depth)
The motivation for utilizing the features of Weichart et al. is that it allows for reducing sputtering from the shield.  (Column 1 lines 28-33)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Weichart et al. because it allows for reducing sputtering from the shield.
Allowable Subject Matter
Claims 3, 9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 10, 2022